Filed 9/22/21 P. v. Beckett CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                    B315891

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. A959057)
           v.

 ROBERT BECKETT, JR.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Kerry R. Bensinger, Judge. Affirmed.
      Elizabeth K. Horowitz, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Viet H. Nguyen, Deputy
Attorneys General, for Plaintiff and Respondent.
                 ____________________________
      Robert Beckett, Jr., appeals the trial court’s order denying
his petition for vacatur of his murder conviction and resentencing
under Senate Bill No. 1437 (Senate Bill 1437) and former Penal
Code section 1170.95 (Pen. Code, § 1172.6),1 following an order to
show cause and hearing pursuant to subdivision (d)(3).2
      On appeal, Beckett argues that this court should review the
record independently, rather than reviewing the trial court’s
ruling for substantial evidence in accord with all cases the courts
of appeal have published to date.
      We reject the argument and affirm the trial court’s order.

           FACTS AND PROCEDURAL HISTORY

The Underlying Convictions

      The following facts are uncontradicted: In 1981, Beckett’s
father had recently broken up with his girlfriend and told his son
that to get over the relationship he needed to rape and kill a girl.
He wanted Beckett to procure the girl for him. They worked
together to make a sap that they planned to use as the murder
weapon. Beckett met Tracey Stewart for a date and brought her
back to his father’s house. Beckett took Stewart into his father’s
bedroom, where she was ordered to undress. Beckett then left
Stewart alone in the bedroom with his father, who raped her.

      1 Effective
               June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in text (Stats. 2022,
ch. 58, § 10).

      2 All further statutory references are to the Penal Code
unless otherwise indicated.




                                 2
Afterwards, Beckett and his father took Stewart to a van.
Beckett hit Stewart in the head with the sap twice, and then
attempted to strangle and gag her. He was not able to kill her, so
his father told him to get out of the way and then killed Stewart
himself. The two men taped a plastic bag around Stewart’s head
and drove her to an unpopulated area where they dumped her
body.
       Several years later, Beckett confessed to the crimes. At
trial, Beckett was prosecuted for murder: (1) as a perpetrator
acting with express or implied malice, (2) as a direct aider and
abettor of willful, premeditated, and deliberate murder, (3) as an
aider and abettor under the natural and probable consequences
doctrine, and (4) under a theory of felony murder with rape as the
underlying felony. The jury convicted Beckett of rape and first
degree murder. The trial court sentenced Beckett to 25 years to
life in prison. On appeal in 1992, another panel of this court
affirmed the trial court’s judgment in its entirety. (People v.
Beckett (Aug. 18, 1992, B044676) [nonpub. opn.].)
       In 1995, Beckett testified against his father in his father’s
trial for Stewart’s rape and murder. Although there were some
differences between Beckett’s confession and the testimony he
gave at his father’s trial—predominantly concerning his own
mental state—his confession and testimony were largely
consistent, and consistent with the facts recited in this opinion.

Petition for Resentencing Under Section 1170.95

     On April 1, 2020, Beckett filed a petition for vacatur of his
murder conviction and resentencing pursuant to former




                                 3
section 1170.95. The prosecution opposed the petition and
Beckett replied. The trial court issued an order to show cause.
       On September 15, 2021, the trial court held an evidentiary
hearing under former section 1170.95, subdivision (d)(3).
Beckett’s counsel and the prosecutor agreed that the record of the
underlying trial in Beckett’s case and Beckett’s testimony in his
father’s case were admissible. The parties jointly submitted a
binder of excerpts from those records, which the trial court
considered in making its ruling.
       Beckett testified in support of his petition. On direct
examination, Beckett stated he had nothing to add to his prior
testimony at his father’s trial. On cross-examination, Beckett
testified that he hit Stewart with the sap twice, and that he and
his father put her in the van. He further testified that he choked
Stewart by putting his arm around her neck and then placing two
fingers down her throat. Beckett then told his father, “I can’t do
this.” Beckett’s father became angry, said that he would do it,
and told Beckett to get out of the way. Beckett got into the van.
Beckett’s father killed Stewart. Beckett’s father then drove the
van away from the scene with Beckett in the front passenger
seat. They traveled southeast. Beckett’s father stopped the van
and they disposed of Stewart’s body.
       The prosecutor argued that Beckett directly aided and
abetted a willful, deliberate, premeditated murder.
Alternatively, Beckett was liable for first degree felony murder
because he intended to kill the victim and was a major
participant in the underlying rape who acted with reckless
indifference to human life.
       Defense counsel argued that Beckett’s testimony at his
father’s trial, which painted him in a somewhat better light than




                                4
his confession, should be viewed as the credible version of events.
Counsel asserted that although no new facts had surfaced
through Beckett’s hearing testimony, his demeanor was
probative; Beckett presented as honest, and his responses were
consistent with the trial record. Counsel further argued that the
theory that Beckett was a direct aider and abettor of murder was
inconsistent with the felony-murder theory of liability. Finally,
counsel argued that Beckett’s father “was in complete control of
[Beckett], who was then a young, vulnerable son, who worshipped
the man, evil as he was, and who did not have the power to resist
orders from his father.”
       The prosecutor responded that the facts demonstrated that
the rape and the murder were planned in advance.
       The matter was submitted, and the court informed the
parties it would issue a written ruling.
       In its written order dated September 30, 2021, the trial
court denied the petition, finding that the People proved beyond a
reasonable doubt that Beckett was ineligible for resentencing
because he was liable for first degree murder under the felony
murder doctrine as a major participant who acted with reckless
indifference human life, and also liable as a direct aider and
abettor to willful, deliberate, and premeditated murder.

                          DISCUSSION

Section 1172.6

     As relevant here, pursuant to section 1172.6, a defendant
must file a petition in the sentencing court averring that: “(1) A
complaint, information, or indictment was filed against the




                                 5
petitioner that allowed the prosecution to proceed under a theory
of felony murder, murder under the natural and probable
consequences doctrine or other theory under which malice is
imputed to a person based solely on that person’s participation in
a crime . . . [;] [¶] (2) The petitioner was convicted of murder . . .
following a trial . . . [;] [¶] [and] (3) The petitioner could not
presently be convicted of murder . . . because of changes to
Section 188 or 189 made effective January 1, 2019.” (§ 1172.6,
subds. (a)(1)–(3); see id., subd. (b)(1)(A).)
       Upon receipt of a petition meeting these requirements, the
trial court will appoint counsel, if requested. (§ 1172.6,
subd. (b)(3).) The prosecutor must file a response within 60 days
of the service of the petition, and the petitioner may file a reply
within 30 days of the response. (§ 1172.6, subd. (c).) When
briefing has been completed, “the court shall hold a hearing to
determine whether the petitioner has made a prima facie case for
relief. If the petitioner makes a prima facie showing that the
petitioner is entitled to relief, the court shall issue an order to
show cause. If the court declines to make an order to show cause,
it shall provide a statement fully setting forth its reasons for
doing so.” (Ibid.) Within 60 days of issuance of the order to show
cause, the trial court shall hold a hearing “to determine whether
the petitioner is entitled to relief.” (§ 1172.6, subd. (d)(3).)
       “At the hearing . . . the burden of proof shall be on the
prosecution to prove, beyond a reasonable doubt, that the
petitioner is guilty of murder . . . under California law as
amended by the changes to Section 188 or 189 made effective
January 1, 2019. . . . The prosecutor and the petitioner may also
offer new or additional evidence to meet their respective
burdens. . . . If the prosecution fails to sustain its burden of




                                  6
proof, the prior conviction, and any allegations and
enhancements attached to the conviction, shall be vacated and
the petitioner shall be resentenced on the remaining charges.”
(§ 1172.6, subd. (d)(3).) The trial court acts as the finder of fact
when determining whether the prosecution has met its burden
beyond a reasonable doubt. (People v. Gentile (2020) 10 Cal.5th
830, 855 [former “section 1170.95 requires the superior court to
determine on an individualized basis, after considering any new
or additional evidence offered by the parties, whether the
defendant is entitled to relief”], superseded by statute on another
ground as stated in People v. Birdsall (2022) 77 Cal.App.5th 859,
868.)

Analysis

     On appeal from the denial of his resentencing petition,
Beckett has not argued that there is insufficient evidence to
support the trial court’s order under a substantial evidence
standard of review. By failing to contest the sufficiency of the
evidence, he has waived that challenge.3 (See People v. Duff
(2014) 58 Cal.4th 527, 550, fn. 9 [arguments not raised in opening
brief are waived].)



     3 Beckett asserts that the trial court erred by failing to
consider that he was only 20 years old at the time of the offenses.
However, defense counsel argued that Beckett was young and
vulnerable, and at the mercy of his father who had significant
influence over his son. The issue was presented to the court, and
absent any evidence to the contrary, we presume that the court
considered counsel’s arguments.




                                 7
       Instead, Beckett argues that this court should review the
trial court’s ruling independently, which he asserts is appropriate
“[w]here the record in the lower court consists only of
documentary evidence as opposed to live testimony.” He argues
that “this is particularly so where the live testimony that did
occur, and is now being reviewed in transcript form, took place
many years prior and was overseen by a different judge. In such
circumstances, the decision being reviewed does not involve
credibility assessments based on a witness’s demeanor, and
therefore no reason exists for the reviewing court to give the
lower court’s assessment deference.”
       Every published case by the Courts of Appeal to date has
reviewed a trial court’s denial of a former section 1170.95 petition
following a hearing under subdivision (d)(3) for substantial
evidence. (People v. Sifuentes (Sept. 22, 2022, A162225) ___
Cal.App.5th ___ [2022 WL 4138419]; People v. Mitchell (2022)
81 Cal.App.5th 575, 591 (Mitchell); People v. Richardson (2022)
79 Cal.App.5th 1085, 1090; People v. Cooper (2022)
77 Cal.App.5th 393, 412; People v. Owens (2022) 78 Cal.App.5th
1015, 1022; People v. Clements (2022) 75 Cal.App.5th 276, 298
(Clements); People v. Ramirez (2021) 71 Cal.App.5th 970, 985;
People v. Bascomb (2020) 55 Cal.App.5th 1077, 1087; People v.
Williams (2020) 57 Cal.App.5th 652, 663.)
       In Clements, supra, 75 Cal.App.5th at page 301, the Court
of Appeal, Fourth District, Division Two specifically held that
People v. Vivar (2021) 11 Cal.5th 510, 524 (Vivar), upon which
Beckett relies to argue that independent review is the correct
standard on appeal, is inapposite. In Vivar, our Supreme Court
held that independent review is appropriate when reviewing the
denial of a petition to vacate a conviction under section 1473.7.




                                 8
(Vivar, at pp. 523–528.) “ ‘A successful section 1473.7 motion
requires a showing, by a preponderance of the evidence, of a
prejudicial error that affected the defendant’s ability to
meaningfully understand the actual or potential immigration
consequences of a plea.’ (Vivar, at p. 517.)” (Clements, at p. 301.)
Clements argued that the reasoning in Vivar should apply in the
context of review of a denial of a former section 1170.95 petition
following a hearing pursuant to subdivision (d)(3), where the
evidence consists solely of a cold record and no testimony is
presented. (Clements, at p. 301.) The Court of Appeal rejected
the argument, observing that “our Supreme Court has held in the
context of a Proposition 36 petition for recall of sentence that
‘even if the trial court is bound by and relies solely on the record
of conviction to determine eligibility, [where] the question . . .
remains a question of fact . . . we see no reason to withhold the
deference generally afforded to such factual findings.’ (People v.
Perez (2018) 4 Cal.5th 1055, 1066.)” (Clements, at p. 301.) The
Court of Appeal concluded, “[in Vivar] the [Supreme] Court
emphasized that the questions raised by a 1473.7 motion, ‘while
mixed questions, are predominantly questions of law.’ (Vivar, at
p. 524.) By contrast, the question whether Clements acted with
reckless indifference to human life is predominantly a factual
determination. We conclude that Perez, not Vivar, governs in the
circumstances of Clements’ appeal.” (Clements, at p. 301.) The
Clements court further noted “that the Supreme Court
emphasized in Vivar that the ‘embrace of independent review in
this context is a product of multiple factors with special relevance
here: the history of section 1473.7, the interests at stake in a
section 1473.7 motion, the type of evidence on which a
section 1473.7 ruling is likely to be based, and the relative




                                 9
competence of trial courts and appellate courts to assess that
evidence.’ (Vivar, supra, 11 Cal.5th at p. 527.) The same factors
don’t support applying independent review in the context of
reviewing a trial judge’s ruling after a full hearing under
section 1170.95 subdivision (d)(3).” (Clements, at p. 301.) We
agree with the result reached by the Clements court.
      Additionally, we note that Beckett’s characterization of the
evidence presented at his evidentiary hearing as a “cold record” is
inaccurate. Beckett testified on his own behalf. Although the
testimony was not prolonged, it provided the trial court the
opportunity to observe Beckett’s demeanor and assess his
credibility. In fact, defense counsel attempted to capitalize on
Beckett’s demeanor during testimony in his arguments to the
court. Counsel asserted that although no new facts had surfaced
through Beckett’s hearing testimony, “[t]he one thing that we did
learn today or the one new thing we saw or the one new thing we
heard is Mr. Beckett’s demeanor. . . . [T]he demeanor that I saw
was one of honesty, unhesitating response, response consistent
with the trial record.”
      On appeal, Beckett disavows this position, arguing that his
testimony was brief and “ ‘did not provide any new substantive
information nor change the facts.’ ” In light of the nature and
duration of the testimony, Beckett concludes that “[his]
appearance added nothing to the record, and did not allow for any
kind of credibility assessment. And notably, the trial court’s
evaluation of the case set forth in its memorandum of decision
relied exclusively on the documentary evidence, without citation
to appellant’s inconsequential testimony.”
      Contrary to Beckett’s assertions on appeal, his testimony,
however brief or consistent, provided an opportunity for the trial




                                10
court to evaluate his credibility. “ ‘Oral testimony of witnesses
given in the presence of the trier of fact is valued for its probative
worth on the issue of credibility, because such testimony affords
the trier of fact an opportunity to observe the demeanor of
witnesses. [Citation.] A witness’s demeanor is “ ‘part of the
evidence’ ” and is “of considerable legal consequence.” ’ ” (In re
M.M. (2015) 236 Cal.App.4th 955, 964.) “Testimony can be
uncontroverted and yet be presented in a fashion that is
unpersuasive for reasons not evident on a written record.” (City
of Manhattan Beach v. Superior Court (1996) 13 Cal.4th 232,
262.)
       The trial court did not state that its ruling was based solely
on the documentary record. In the absence of such a statement,
we will not presume that the documentary evidence was the sole
basis for its decision. Counsel argued that Beckett’s demeanor
should be considered, and nothing in the record leads us to
believe that the court ignored counsel’s arguments. This is not a
“cold record” case. Even if Vivar were applicable when reviewing
the denial of a former section 1170.95 petition in cold record
cases, it would not apply in the present case, where the defendant
himself testified. We affirm the trial court’s order.




                                 11
                         DISPOSITION

      The order denying resentencing under former Penal Code
section 1170.95 is affirmed.



                                       MOOR, J.

We concur:



             RUBIN, P. J.



             BAKER, J.




                              12